Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-63119-CIV-ALTMAN/Hunt

  MICHAEL KORS, L.L.C., et al.,

         Plaintiffs,
  v.

  THE INDIVIDUALS, PARTNERSHIPS,
  AND UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,” et al.,

        Defendants.
  _________________________________/

               FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION

         THIS MATTER comes before the Court on the Plaintiffs’ Motion for Entry of Final

  Default Judgment [ECF No. 34] (the “Motion”). The Court granted the Motion in a separate Order.

  Pursuant to Federal Rule of Civil Procedure 58(a), the Court hereby ENTERS THIS SEPARATE

  FINAL JUDGMENT.

         Accordingly, it is ORDERED and ADJUDGED that Final Default Judgment is hereby

  entered in favor of the Plaintiffs, Michael Kors, L.L.C., J. Choo Limited, and Gianni Versace, (the

  “Plaintiffs”), and against the Defendant Individuals, Partnerships, or Unincorporated Associations

  identified on Schedule “A” hereto (collectively, the “Defendants”) as follows:

         (1)     Permanent Injunctive Relief:

         The Defendants and their officers, directors, agents, representatives, subsidiaries,

  distributors, servants, employees and attorneys, and all persons acting in concert and participation

  with the Defendants are hereby permanently restrained and enjoined from:

                 a.      manufacturing or causing to be manufactured, importing, advertising, or
                         promoting, distributing, selling or offering to sell counterfeit and infringing
                         goods bearing the Plaintiffs’ trademarks, or any confusingly similar
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 2 of 8



                     trademarks identified on Schedules “B,” “C,” and “D,” of the Amended
                     Complaint (the “Plaintiffs’ Marks”) [ECF No. 17];
              b.     using the Plaintiffs’ Marks in connection with the sale of any unauthorized
                     goods;

              c.     using any logo, and/or layout which may be calculated to falsely advertise
                     the services or products of the Defendants as being sponsored by, authorized
                     by, endorsed by, or in any way associated with the Plaintiffs;

              d.     falsely representing themselves as being connected with the Plaintiffs,
                     through sponsorship or association;

              e.     engaging in any act which is likely to falsely cause members of the trade
                     and/or of the purchasing public to believe any goods or services of the
                     Defendants are in any way endorsed by, approved by, and/or associated with
                     the Plaintiffs;

              f.     using any reproduction, counterfeit, copy, or colorable imitation of the
                     adidas Marks in connection with the publicity, promotion, sale, or
                     advertising of any goods sold by the Defendants;

              g.     affixing, applying, annexing or using in connection with the sale of any
                     goods, a false description or representation, including words or other
                     symbols tending to falsely describe or represent goods offered for sale or
                     sold by the Defendants as being those of the Plaintiffs or in any way
                     endorsed by the Plaintiffs;

              h.     otherwise unfairly competing with the Plaintiffs;

              i.     using the Plaintiffs’ Marks, or any confusingly similar trademarks on e-
                     commerce marketplaces, Internet based photo albums, social media
                     websites, from use on any webpage (including as the title of any web page),
                     from any advertising links to other websites, from search engines’ databases
                     or cache memory, and from any other form of use of such terms which are
                     visible to a computer user or serves to direct computer searches to Internet
                     based e-commerce stores, Internet photo albums, social media accounts, or
                     websites registered, owned, or operated by the Defendants; and
              j.     effecting assignments or transfers, forming new entities or associations or
                     utilizing any other device for the purpose of circumventing or otherwise
                     avoiding the prohibitions set forth above.

        (2)   Additional Equitable Relief:

              a.     Upon the Plaintiffs’ request, the Internet marketplace, Internet based photo
                     album, social media website operators and/or administrators for the Internet
                     based e-commerce stores operating under the seller identities on Schedule
                     “A” hereto (“Seller IDs”), including but not limited to Amazon.com, Inc.,

                                              2
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 3 of 8



                     Alibaba.com Hong Kong Limited, which operates the AliExpress.com
                     platform, eBay Inc., Instagram.com, Joom.com, and ContextLogic, Inc.,
                     which operates the Wish.com platform, shall permanently remove from the
                     multiple platforms, which include, inter alia, a Direct platform, Group
                     platform, Seller Product Management platform, Vendor Product
                     Management platform, and Brand Registry platform, any and all listings and
                     associated images of goods bearing counterfeits and/or infringements of the
                     Plaintiffs’ Marks via the e-commerce stores, Internet photo albums, and
                     social media accounts operating under the Seller IDs, including but not
                     limited to the listings and associated images identified by the “parent”
                     and/or “child” Amazon Standard Identification Numbers (“ASIN”) on
                     Schedule “A” hereto, and upon the Plaintiffs’ request, and any other listings
                     and images of goods bearing counterfeits and/or infringements of the
                     Plaintiffs’ Marks associated with any ASIN linked to the same sellers or
                     any other alias seller identification names, e-commerce stores, Internet
                     photo albums, or social media accounts being used and/or controlled by the
                     Defendants to promote, offer for sale and/or sell goods bearing counterfeits
                     and/or infringements of the adidas Marks; and

              b.     Upon the Plaintiffs’ request, any Internet marketplace website operator
                     and/or administrator who is in possession, custody, or control of the
                     Defendants’ goods bearing and/or using one or more of the Plaintiffs’
                     Marks, including but not limited to Amazon.com, Inc., Alibaba.com Hong
                     Kong Limited, which operates the AliExpress.com platform, eBay Inc.,
                     Instagram.com, Joom.com, and ContextLogic, Inc., which operates the
                     Wish.com platform, shall permanently cease fulfillment of and sequester
                     those goods, and surrender the same to the Plaintiffs.

        (3)   Statutory damages in favor of the Plaintiffs pursuant to 15 U.S.C. § 1117(c):

              a.     Award the Plaintiffs damages of $1,000,000.00 against each of the
                     Defendants, for which let execution issue. The awarded amount falls
                     within the permissible statutory range under 15 U.S.C. § 1117(c).

        (4)   The financial institutions, payment processors, banks, escrow services, money

              transmitters, or marketplace platforms receiving notice of this Order, including but

              not limited to, Amazon Payments, Inc. (“Amazon”), Alibaba.com Hong Kong

              Limited, which operates the AliExpress.com platform (“AliExpress”), Zhejiang

              Ant Small and Micro Financial Services Group Co., Ltd. (“Ant Financial

              Services”), AliPay (China) Internet Technology Co. Ltd. and Alipay.com Co., Ltd.

              (collectively, “Alipay”), Worldpay US, Inc. (“Worldpay”), PayPal, Inc. (“PayPal”),

                                               3
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 4 of 8



              Payoneer, Inc., (“Payoneer”), SIA Joom (“Joom”), and ContextLogic, Inc., which

              operates the Wish.com platform, and their related companies and affiliates, shall,

              within 5 business days, transfer to the Plaintiffs all funds in the Defendants’

              financial accounts and/or sub-accounts including those associated with the Internet

              based e-commerce stores operating under the Seller IDs and/or the e-mail addresses

              identified on Schedule “A” hereto, including but not limited to all funds currently

              restrained pursuant to the temporary restraining order and preliminary injunction in

              this action, in partial satisfaction of the monetary judgment entered herein against

              each Defendant. The financial institutions, payment processors, banks, escrow

              services, money transmitters, or marketplace platforms receiving notice of this

              Order, including but not limited to, Amazon, AliExpress, Ant Financial Services,

              Alipay, Worldpay, PayPal, Payoneer, Joom, and ContextLogic, Inc., which

              operates the Wish.com platform, and their related companies and affiliates, shall

              provide to the Plaintiffs at the time the funds are released, a breakdown reflecting

              the (i) total funds restrained in this matter per Defendant; (ii) total chargebacks,

              refunds, and/or transaction reversals deducted from each Defendant’s funds

              restrained prior to release; and (iii) total funds released per Defendant to the

              Plaintiffs.

        (5)   Interest from the date this action was filed shall accrue at the legal rate. See 28

              U.S.C. § 1961.

        (6)   The Court retains jurisdiction to enforce this Final Default Judgment and Permanent

              Injunction.




                                               4
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 5 of 8



        (7)    The Clerk of Court is directed to CLOSE this case. All deadlines and hearings are

               TERMINATED, and any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 27th day of April 2020.




                                            __________________________________
                                            ROY K. ALTMAN
                                            UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                               5
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 6 of 8




                              SCHEDULE A:
            DEFENDANTS’ RESPECTIVE FINANCIAL ACCOUNTS/INFORMATION

                                              Payment Account
    Def.        Seller                          Information/        Store
    No.          ID         Platform         Seller Information     URL
                                        AliExpress Store No:
      1 Amoda Store        Aliexpress   4685080
                                        AliExpress Store No:
      2 GbgToy Store       AliExpress   1383999
                                        Amazon Seller ID:
                                        A34EIKVL1BF8NO
                                        Infringing ASIN:
      4 JoyLife Muccaski Amazon         B07TDY4HHZ

                                        Amazon Seller ID:
                                        A1IHOTMAPF3BM9
                                        Infringing ASIN:
      5    Xinkexingcons   Amazon       B07TDY4HHZ
      6    addilaud_0      eBay         addis.lauda@yahoo.com
      7    agus-gila       eBay         kopiituwedang@gmail.com
      8    amiribahrudi0   eBay         bahrudinamiril@yahoo.com
      9    andsamba-0      eBay         andisambal222@gmail.com
     10    apepisan_0      eBay         apelpisang12@gmail.com
     11    broncarl_0      eBay         bcarlson85@yahoo.com
     12    burundor        eBay         doroituburung@gmail.com
                                        Dianaguerrero2202@hotmai
     13 diamixi1503        eBay         l.com
     14 dianumaro-0        eBay         umarohd@yahoo.com
                                        yeqiaohao33137@hotmail.c
     15 dropbears08        eBay         om
     16 erya-02            eBay         erya.devita2121@gmail.com
     17 glakni0            eBay         zongmeiw1@outlook.com
                                        harsaandreanta31@gmail.co
     18 harsandreant0      eBay         m
     19 heisenber99        eBay         acab2005rca@gmail.com
                                        Iamyours0806@outlook.co
     20 iamyours0806-0     eBay         m

     21    id2015-kuma     eBay         kumaraitukuma@gmail.com
     22    id-vickr        eBay         marrmari6@gmail.com
     23    josadi-4        eBay         josh.adir@yahoo.com
     24    lammala_0       eBay         lamamalam39@gmail.com
     25    lemperarj       eBay         ragilituragul@gmail.com


                                               6
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 7 of 8



                                            Payment Account
    Def.        Seller                         Information/         Store
    No.          ID          Platform       Seller Information      URL

     26 loubote-2019        eBay        chcfanbaoye@outlook.com

     27 lukmahaki_34        eBay        hlukman22@yahoo.com
     28 maazai8             eBay        maanzayed84@gmail.com
                                        kelloggwawlzza@hotmail.co
     29 milkfly99           eBay        m
     30 naspadan_0          eBay        getuklindri242@gmail.com

     31    nurhamiasm-0     eBay        nasmu@yahoo.com
     32    ojuda_0          eBay        donatenak222@gmail.com
     33    outladys         eBay        Lvmarwah@gmail.com
     34    pran888          eBay        praneet7@yahoo.com
     35    rionard0         eBay        bernardm83@yahoo.com
     36    rrich09          eBay        r_richard2320@yahoo.com
     37    saminid2015      eBay        saminiitupijet@gmail.com
     38    segtiwu0         eBay        segotiwul653@gmail.com
     39    somsah11         eBay        somsah12@yahoo.com
                                        gloria_qpgucogau@outlook.
     40 steve_q1            eBay        com

     41    subrotsaputr-0   eBay        subrotosaputro@yahoo.com
     42    suraand-0        eBay        ansurat29@gmail.com
     43    trinugroh_2      eBay        trianug848@gmail.com
     44    wellsie*aus      eBay        tashopwk@hotmail.com
                                        yangming1027@outlook.co
     45 yangmi86            eBay        m
     46 zantodes            eBay        Zantodes.Steve@gmail.com
                                        dhiyazarapremiumoutlet@g
                                        mail.com

                                        WhatsApp:
        byyourluxuryfact                byyourluxuryfactory
     47 ory                 Instagram   +60 13-296 9445
                                        r.networkgangmafia@gmail.
                                        com

                                        WhatsApp:
        r_luxurywatchori                r_luxurywatchoriginal
     48 ginal               Instagram   +60 11-1005 3030




                                               7
Case 0:19-cv-63119-RKA Document 40 Entered on FLSD Docket 04/27/2020 Page 8 of 8



                                            Payment Account
    Def.      Seller                          Information/                 Store
    No.        ID           Platform       Seller Information              URL
                                       Payoneer
                                       syed2777@outlook.com
                                       Payment ID 147620124
                                       chatminhas@gmail.com

                                       WhatsApp:
                                       Minhasstore
     49 minhasstore        Instagram   +923032757377

                                                                https://www.joom.com/en/stor
     50 DFJGL              Joom        Joom USA Inc             es/5cf9c80a6ecda803015a5a87
                                                                https://www.joom.com/en/stor
                                                                es/1488268273297411197-
     51 directbuy          Joom        Joom USA Inc             118-3-26341-482103750
                                                                https://www.joom.com/en/stor
                                                                es/1516260139908840238-
     52 eleven02           Joom        Joom USA Inc             197-3-39131-744652569
                                                                https://www.joom.com/en/stor
                                                                es/5d23f28636b54d0301b4354
     53 fjtgfjk            Joom        Joom USA Inc             5
                                                                https://www.joom.com/en/stor
                                                                es/5d2fcc5936b54d0301ec63c
     54 ZJH                Joom        Joom USA Inc             0

                                                                https://www.wish.com/mercha
     55 aygxyyouth0108     Wish        PayPal *Wish*            nt/5aa20062ddf45b1ae7a4ce1b
                                                                https://www.wish.com/mercha
                                                                nt/5ae297a6b125ab4c4b3214d
     56 dadadebuyaoyuo     Wish        PayPal *Wish*            a
                                                                https://www.wish.com/mercha
     58 Lancy cui          Wish        PayPal *Wish*            nt/5ac19a75a6bf7a0568ef7a57
                                                                https://www.wish.com/mercha
                                                                nt/5b3f2565038595650b1a9f6
     59 xiaoyinjiachuang   Wish        PayPal *Wish*            1
                                                                https://www.wish.com/mercha
        Young Girls and                                         nt/5af9145c8699ce106bdd5b7
     60 mascots            Wish        PayPal *Wish*            6
                                                                https://www.wish.com/mercha
                                                                nt/5b484a90d5dbc23c18333b4
     61 zhiyuju            Wish        PayPal *Wish*            c



                                              8
